Opinion issued February 9, 2006










     





In The
Court of Appeals
For The
First District of Texas




NO. 01-05-00970-CV




IN RE CHARLES H. LAMAY, Relator




Original Proceeding on Petition for Writ of Mandamus




MEMORANDUM OPINION

          Relator, Charles H. LaMay, filed a petition for a writ of mandamus asking this
court to direct respondent
 to vacate his order of September 5, 2005 compelling
arbitration.
          We deny the petition for a writ of mandamus. 
PER CURIAM
          Panel consists of Justices Taft, Higley, and Bland.